DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2014/0054492) in view of Hochi et al. (US 2016/0293955) and further in view of Gronwald et al. (US 2016/0118638).
Regarding claims 1, 7 and 12, Mukai et al. discloses in Figs 1-12, a method ([0091], [0093]-[0101]) for producing a metal-ion secondary battery ([0001]) comprising a negative electrode ([0018]-[0019]) comprising a sulfur-containing compound as a negative-electrode active material ([0018]-[0019]), a positive electrode  ([0137], [0144]) and an electrolyte ([0137]), the method comprising: obtaining the negative-electrode active material ([0093]-[0101]) by subjecting a starting material comprising sulfur to heat-treatment under a non-oxidizing atmosphere ([0093]-[0101]).
Mukai et al. does not explicitly disclose obtaining the negative active material including at least one polymer rubber compound having a moiety as set forth in the claim with a weight average molecular weight of the polymer between 2000 – 1500000.
Hochi et al. discloses in Figs 1-4, a battery (Abstract) including an electrode comprising sulfur ([0037]) and high-cis butadiene rubber BR150L ([0086]).  This configuration homogenizes the carbon-sulfur structure, thereby enhancing overall electrode structural integrity and battery performance ([0036], [0037], [0086], [0138])
Hochi et al. and Mukai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the high-cis butadiene rubber BR150L disclosed by Hochi et al. into the negative electrode material of Mukai et al. to homogenize the carbon-sulfur structure, thereby enhancing overall electrode structural integrity and battery performance.  Further, high-cis butadiene rubber BR150L matches the instant specification and therefore meets the limitations of instant dependent claims 7 and 12.


Gronwald et al. discloses in Figs 1-2, a secondary battery ([0132]) including a positive electrode (ref 15, [0132]) having a polymer gel coating thereon (Abstract, [0034], [0039], [0132]).  This polymer gel layer protect the active material of the electrode enhancing the conductivity and overall performance of the electrode and battery (Abstract, [0039]).
Gronwald et al. and Mukai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gel polymer layer disclosed by Gronwald et al. onto the positive electrode of Muaki et al. to enhance conductivity and overall battery performance.

Regarding claim 3, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode ([0137], [0144]) comprises a positive-electrode active material enabling lithium ion occlusion/release ([0137], [0144]).

Regarding claim 4, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the positive-electrode active material ([0137], [0144]) is at least one selected from the group consisting of a lithium transition metal oxide and a lithium transition metal oxide derivative ([0144]).



Regarding claim 6, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the lithium-manganese composite oxide is at least one selected from the group consisting of LiNi1/3Co1/3Mn1/3O2 ([0144]).

Regarding claim 8, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the starting material to be heat-treated further comprises an electrically conductive carbon material ([0130], [0093]-[0098])

Regarding claim 9, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the electrically conductive carbon material is a carbon material having a graphite structure ([0130]).

Regarding claim 10, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses a total amount of sulfur in the negative active material is not less than 50.0% by mass ([0081], P8-9/Table 1).

Regarding claim 11, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses a temperature of the heat-treatment is within a range of In re Malagari, 182 USPQ 549.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2014/0054492) in view of Hochi et al. (US 2016/0293955) and Gronwald et al. (US 2016/0118638) as applied to claim 1 above, and further in view of Takaoka et al. (US 6,589,383).
Regarding claim 2, modified Mukai et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the electrolyte comprises sulfolane as a solvent.
Takaoka et al. discloses a secondary battery (Abstract) including an electrolyte containing sulfolane as a solvent (C22/L16-18).  This configuration enhances the ionic conductivity, stability, and performance of the electrolyte (C22/L16-35).
Takaoka et al. and Mukai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sulfolane disclosed by Takaoka et al. into the electrolyte as solvent for the electrolyte of Mukai et al. to enhance ionic conductivity, stability, and overall battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725